Citation Nr: 1701614	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  11-08 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Douglas, Counsel
INTRODUCTION

The appellant is the spouse and fiduciary of the Veteran who served on active duty from March 1966 to April 1967, from April 1967 to April 1970, and from September 1971 to September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision in which the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) denied entitlement to a rating in excess of 50 percent for PTSD and denied entitlement to a TDIU.  Although the January 2011 statement of the case listed only the TDIU issue for appeal, the Board finds the increased rating PTSD issue has also been adequately developed for appellate review.  Both the Veteran's statements in disagreement and the matters discussed for appellate review primarily addressed his service-connected PTSD.  Indeed, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for a TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board notes the TDIU issue in this case involves multiple complex medical issues and is appropriately addressed as a separate issue.  

A March 2014 rating decision found the Veteran was incompetent for VA purposes.  This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is required for adequate determinations in this case.  Statements provided in support of the appeal have asserted that the Veteran's PTSD was more severely disabling than represented by the assigned 50 percent rating and that he was unemployable due to his PTSD.  A December 2016 brief in support of the appeal noted the Veteran's dementia had been linked to his alcohol dependency, but also noted a possible link between PTSD and dementia and included reference to an internet source medical article addressing this matter.  

A March 2010 VA examination found the Veteran's cognitive disorder was unrelated to his PTSD and that his PTSD, in and of itself, would not render him unemployable.  A February 2011 VA treatment report, however, found he was unemployable due to the nature of his psychiatric disorders, including PTSD, cognitive impairment related to continuation of alcohol abuse and dependence, and early stage dementia related to alcoholism and PTSD.  The available evidence is unclear as to whether the Veteran's alcohol abuse may have been caused or worsened by his PTSD.  See Allen v. Principi, 237 F.3d 1368, 1376 (2001) (although compensation for substance abuse is generally precluded, compensation may be awarded where a substance abuse disability arises secondarily from or as evidence of the increased severity of a service-connected disorder).  As VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim [38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015)], the Board finds the Veteran should be afforded another VA examination.  Prior to the evaluation, up-to-date VA treatment records should be obtained.  The case is REMANDED for the following action:

1.  Obtain relevant VA medical records from March 2016.  

2.  Schedule the Veteran for a VA mental disorders examination to include: 

a) An opinion as to the current nature and extent of the Veteran's service-connected PTSD.  The examiner must, to the extent possible, record all manifest symptoms and impairments associated with the disability.  Any symptoms of an alcohol use disorder or dementia that were caused or aggravated by PTSD or which cannot be distinguished from PTSD must be identified.

b) A discussion as to the Veteran's ability presently and during the course of this appeal to function in an occupational environment and as to his functional impairment caused solely by his service-connected disabilities.

The examiner should summarize the pertinent evidence of record, including the medical article referenced in the December 2016 brief, and reconcile any opinions provided with other such opinions or evidence.  All examinations, tests, and studies must be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.  
3.  Thereafter, the AOJ should address the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

